El Juez Asociado Se. Aldeey,
emitió la opinión del tribunal.
El demandante en este caso reclamó del demandado cierta cantidad que era en deberle en calidad de préstamo. El de-mandado negó la existencia de lá reclamación y .contrade-*773mandó para que el demandante le pagase cierta cantidad por servicios qne le había prestado.
Una y otra parte presentaron prueba testifical para soste-ner sus respectivas pretensiones y el juez inferior con vista de la evidencia aportada al juicio resolvió el conflicto de ella a favor del demandante, declarando con lugar la demanda y sin lugar la reconvención o contrademanda.
De esta sentencia apeló para ante nosotros el demandado quien únicamente funda sú recurso en que la prueba no es suficiente para sostenerla porque los testigos del demandante eran sus familiares y porque las declaraciones do los que no lo son eran inverosímiles.
El juez que oyó declarar a los testigos estaba en mejores condiciones para apreciar la credibilidad de los testigos que depusieron y no habiéndose alegado ni probado que proce-dió en su resolución con pasión, prejuicio, parcialidad o con manifiesto error, debemos sostener la apreciación que de ella hizo.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.